                   Case 2:19-cv-01911-MJP Document 48 Filed 06/03/21 Page 1 of 3




 1                                                      THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      THE POKÉMON COMPANY                                No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                       PLAINTIFF’S MOTION TO EXTEND
11                                                       DEADLINE TO REOPEN CASE OR IN
                             Plaintiff,                  THE ALTERNATIVE TO REOPEN
12
               v.                                        NOTE ON MOTION CALENDAR:
13                                                       June 11, 2021
      BRYAN GARCIA CRUZ, an individual,
14    and DAVID ANDINO MAISONAVE, an
      individual,
15
                             Defendants.
16

17
              Plaintiff The Pokémon Company International, Inc. (“TPCi”) moves to extend the
18
     deadline to reopen the above-captioned case by twenty one days, or in the alternative to reopen
19
     the case, to allow additional time for the parties to execute the settlement documents, which
20
     include a stipulated injunction and stipulated judgment, and fulfill an initial term of the
21
     settlement, and submit the stipulated injunction and stipulated judgment to the Court.
22
              On May 3, 2021, the TPCi and Defendant David Andino Maisonave notified the Court
23
     that they had reached a settlement in this matter. Dkt. No. 44. The following day, TPCi and
24
     Defendant Brian Garcia Cruz notified the Court that they too had reached a settlement in
25
     principle. Dkt. No. 45. The Court then dismissed this action with prejudice, but provided that
26

      PLAINTIFF’S MOTION TO EXTEND                                               Perkins Coie LLP
      DEADLINE TO REOPEN OR TO REOPEN (No.                                 1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      19-cv-1911MJP) – 1                                                       Phone: 206.359.8000
     152682470.3                                                                Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 48 Filed 06/03/21 Page 2 of 3




 1   “[i]n the event that settlement is not perfected, any party may move to reopen the case, provided
 2   that such motion is filed within” thirty days of this order. Dkt. No. 47.
 3            As indicated in the Notice of Settlement, the parties have reached a settlement as to all
 4   terms. Since that time, the parties have also agreed to the language in the settlement documents,
 5   which will include a stipulated judgment, stipulated injunction and a dismissal, with prejudice.
 6   Declaration of Jacob P. Dini (“Dini Decl.”) ¶ 2. Defendants are pro se, and the parties require
 7   additional time to execute the respective settlement documents and fulfill an initial term of the
 8   settlement. Id. Because this motion is being made within thirty days of the Court’s May 7, 2021
 9   order (Dkt. No. 47), TPCi therefore requests that the Court extend the deadline to reopen the case
10   by twenty one days, or in the alternative reopen the case, to allow the parties time to execute the
11   settlement documents and submit the permanent injunction and stipulated judgment to the Court.
12

13    DATED: June 3, 2021
14

15                                                      By: s/Jacob P. Dini
                                                        Lauren W. Staniar, WSBA No. 48741
16                                                      Jacob P. Dini, WSBA No. 54115
                                                        Perkins Coie LLP
17                                                      1201 Third Avenue, Suite 4900
                                                        Seattle, WA 98101-3099
18                                                      Telephone: 206.359.8000
19                                                      Facsimile: 206.359.9000
                                                        E-mail: LStaniar@perkinscoie.com
20                                                      E-mail: JDini@perkinscoie.com

21                                                          Attorneys for Plaintiff, The Pokémon
                                                            Company International, Inc.
22

23

24

25

26

      PLAINTIFF’S MOTION TO EXTEND                                               Perkins Coie LLP
      DEADLINE TO REOPEN OR TO REOPEN                                      1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 19-cv-1911MJP) – 2                                                  Phone: 206.359.8000
     152682470.3                                                                Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 48 Filed 06/03/21 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2            The undersigned hereby certifies that they served a copy of the foregoing Motion to
 3   Extend Deadline to Reopen Case or in the Alternative to Reopen, Declaration of Jacob P. Dini in
 4   support of Motion to Extend Deadline to Reopen Case or in the Alternative to Reopen and
 5   Proposed Order to the following via U.S. Mail, postage prepaid, before the hour of 5:00 pm, on
 6   June 3, 2021:
 7

 8             Bryan Garcia Cruz
               5509 Legacy Crescent Pl., Unit 302
 9             Riverview, FL 33578-2818

10             David Andino Maisonave
               221 W Laurel Street
11
               Willard, OH 44890-1342
12

13                                                        s/Jenna DeRosier
                                                          Jenna DeRosier
14                                                        Legal Assistant

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                   Perkins Coie LLP
      (No. 19-cv-1911MJP) – 1                                            1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     150512912.2                                                              Fax: 206.359.9000
